EXHIBIT 16.1 April 28, Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Ladies and Gentlemen: We have read the statements of ComCam, Inc. (the “Company”) pertaining to our firm included under Item 4.01 of Form 8-K, to be filed on or about May4, 2010 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Pritchett, Siler & Hardy, P.C. PRITCHETT, SILER & HARDY, P.C.
